



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pitamber, 2018 ONCA 518

DATE: 20100606

DOCKET: C64947

Lauwers, Pardu and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Pasram Pitamber

Appellant

Gerald Chan, duty counsel

Leslie Paine, for the respondent

Heard and released orally: June 4, 2018

On appeal from the sentence imposed on December 21, 2017
    by Justice J.E. Allen of the Ontario Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The sentencing judge refused to give the appellant credit for
    pre-sentence custody on any more than a one-for-one basis as the appellant had
    breached the no contact provisions of previous orders on many occasions. The
    sentencing judge did not have the benefit of
R. v. Plante
, 2018 ONCA
    251, as well as the fresh evidence indicating that the accused has behaved well
    during his time in custody.

[2]

There is no reason to believe that the accused will not be entitled to
    release after serving two thirds of his sentence in a provincial institution.
    Parity of treatment in these circumstances between persons released on bail and
    those detained in custody mandates a further credit on a 1.5:1 basis of 43
    days. The sentence was otherwise fit.

[3]

The appeal is allowed only to the extent of reducing the sentence by a
    further of 43 days. The appeal is otherwise dismissed.

P. Lauwers J.A.

G. Pardu J.A.

Grant Huscroft J.A.


